PETERSON, J.,
dissenting.
The majority states that, insofar as the division of property is concerned, “[i]t would be possible ‘to place the parties as nearly as possible in the financial position they *353would have held if no marriage had taken place’ * * but does not do so because husband’s monthly income is not large enough to pay adequate child support without selling his stamp collection or house. The majority therefore awards a larger share of the property than the custodial parent would otherwise receive were there no children. Although the welfare of the child is important, if the noncustodial parent has the ability to provide adequate financial support for the child, from earnings or by the sale of capital assets, there is neither need for nor fairness in awarding more property to the custodial parent than he or she would receive were there no children.
The term “marital assets,” as used in the second and fourth sentences of ORS 107.105(1)(e), has a twofold significance. One is the tax significance flowing from the transfer of a marital asset from one spouse to another. See Engle and Engle, 293 Or 207, 646 P2d 20 (1982). The other is the significance attached to the contribution of the spouse “as a homemaker” and the related presumption (in the third sentence of the statute) “that both spouses have contributed equally to the acquisition of property during the marriage.” In Pierson and Pierson, 294 Or 117, 653 P2d 1258 (1982), we held that the term “marital assets” does not include assets brought into the marriage. In this case, although the noncustodial parent brought the house and other property into the marriage, he has at all times stipulated that the increases in the equity in the home, retirement fund and life insurance he brought into the marriage are “marital assets” which should be divided equally between the spouses.
The principal circumstances to be considered in this case are these:
— Husband and wife are both wage earners, netting respectively $774 and $611 per month.
— A four-year-old child, in custody of the wife.
— A five-year marriage.
— Husband owned the house, the stamp collection and other property before the marriage.1
*354— The equity in the house has increased to $43,200, partly because of appreciation and partly because of their joint efforts in making monthly payments. The net increase in the equity is $31,000. Other separately owned property has also increased.
Husband contends a five-year marriage is a short-term marriage. He cites York and York, 30 Or App 937, 569 P2d 32 (1977), contending that, except for the increase in the asset value during the marriage, the parties should be returned as near as possible to the financial position they would have held had there been no marriage.2 Wife claims that because she has the child to raise, the house should be awarded to her. She argues:
“* * * Although the house does need maintenance Wife cannot afford to replace it. It has a low interest Department of Veterans’ Affair loan and the mortgage payments are less than comparable rentals. The Respondent has lived in Astoria for most of her life and plans to raise her daughter there. This is the sole security she and Holly have. Wife would have little hope of acquiring another house should the residence be sold or the equity divided other than as the court has decreed. Husband however, should he choose to exercise it, has the proven ability and skills to acquire more assets and a greater income than he apparently is presently satisfied with.”
*355Where the noncustodial parent has the power to discharge support obligations, whether from earnings or capital assets, issues pertaining to division of property normally should be resolved separately from issues pertaining to child support. What is “just and proper [for the husband noncustodial parent] to contribute toward the support and welfare of [the child]” under the child support statute, ORS 107.105(1)(b),3 is the amount of money necessary to meet his share of the child’s needs.
Although questions of property division and child support are related, each has a separate function. The function of property division is to divide the parties’ assets on a “just and proper” basis. The function of child support is to provide, by a just and proper award of money, for the support and welfare of the children.
This is not to say that the welfare of the child is not to be considered in making the division of property. In many situations in which child custody is involved, it may be appropriate to award the house to the custodial parent to minimize distress to children who, in addition to being subjected to the dissolution of the family unit, might suffer further distress in moving to a new neighborhood, making new friends, and attending a different school. In many cases the assets and earnings are insufficient to achieve an entirely satisfactory support and property division, consistent with the needs of the child.
Although it has been stated that in a short-term marriage the parties should, insofar as possible, be placed in a financial position that they would have been in had the marriage not occurred, Wirthlin v. Wirthlin, 19 Or App 256, 258-59, 527 P2d 147 (1974), a better statement of a rule is that in a marriage as short as the one involved in this case, *356each party should receive property roughly proportionate to that party’s contribution to the marriage. Nolan and Nolan, 20 Or App 432, 436, 532 P2d 35 (1975). Normally, the longer the marriage the more equal is the contribution. In some cases, a spouse’s entitlement arises from the status of a homemaker. See the second sentence of ORS 107.105(l)(e). In this case, the outer limit of what is just and proper, insofar as property division is concerned, is an equal division of the increase in value of property brought into the marriage by the other spouse. Throughout this case the husband has suggested an equal division in the increases in value. The majority gives wife more because she is given custody of the child. She is given an asset that she can sell and put the proceeds to her uses.
This area of the law poses vexing, repeated problems. In many cases the assets and incomes are insufficient to provide a full loaf of child support to the child. Here, were the noncustodial parent awarded the property he should receive, he could pay child support by invading his capital. There is no reason to give the custodial parent a double loaf of property because the noncustodial parent’s earned income is low.
Lent, C. J., and Carson, J., join in this dissent.

 It is not clear whether the house was purchased before or soon after the marriage. It is clear that the husband’s cash was used to buy the home. In a *354memorandum opinion the trial court stated, “Petitioner-Husband testified he brought $37,000 into the marriage represented by equity in a home and cash of some $8,900.” The $37,000 figure includes other assets.


“Where the marriage is of short duration and neither party has foregone employment opportunities, the amount of each party’s contribution to assets acquired during the marriage is a more important factor in formulating an equitable property division than it would be after a long-term marriage where one spouse relinquished employment to care for the family. * * * While both parties should share in the increase in value of marital assets, the general approach in dividing property after a short-term marriage is to place the parties as nearly as possible in the financial position they would have held if no marriage had taken place. * * *” (Citations omitted.) York and York, 30 Or App 937, 939, 569 P2d 32 (1977).
Husband also cites Frishkoff v. Frishkoff, 45 Or App 1033, 610 P2d 831 (1980) and Nolan and Nolan, 20 Or App 432, 532 P2d 35 (1975) as examples of short term marriages. York was a two-year marriage, Frishkoff was an eight and one-half-year marriage and Nolan was a four-year marriage. The Court of Appeals specifically stated in Frishkoff, “[w]e note at the outset that this is not a case where the marriage is of short duration,” 45 Or App at 1041. We are reluctant to categorize arbitrarily this five-year marriage as short term.


 ORS 107.105(l)(b) provides:
“Whenever the court grants a decree of annulment or dissolution of marriage or of separation, it has power to decree as follows:
* ** * *
“(b) For the recovery from the party not allowed the care and custody of such children, or from either party or both parties if joint custody is decreed, such amount of money, in gross or in instalments, or both, as may be just and proper for such party, either party or both parties to contribute toward the support and welfare of such children. * * *” (Emphasis added.)